Citation Nr: 9921608	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  95-13 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a right hip disability 
as secondary to a service-connected right ankle disability.

2.  Entitlement to an evaluation in excess of 20 percent for a 
right ankle disorder.

3.  Entitlement to an evaluation in excess of 30 percent for 
residuals of a shell fragment wound to the left (minor) elbow, 
Muscle Group VI, with degenerative joint disease.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States




ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1944 to November 
1945.  The veteran was awarded the Purple Heart Medal and the 
Combat Infantryman's Badge.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 1995 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, which denied service connection for a right hip 
disability as secondary to the service-connected right ankle 
disability, denied an evaluation in excess of 20 percent for a 
right ankle disability and denied an evaluation in excess of 30 
percent for a left elbow disability.  

The case was previously remanded by the Board in December 1996 
and in April 1998 for additional development, to include VA 
examinations, and has since been returned for final appellate 
review. 


FINDINGS OF FACT

1.  The claim of entitlement to service connection for a right 
hip disability as secondary to the service-connected right ankle 
disability is not plausible.

2.  The service-connected right ankle disability is manifested by 
subjective complaints of pain with objective evidence of mild 
limitation of motion and X-ray evidence of degenerative arthritis 
of the tarsal joints.  There is no evidence of any ankylosis of 
the right ankle.

3.  The veteran is right handed. 

4.  The service-connected residuals of a shell fragment wound of 
the left (minor) elbow, Muscle Group VI, with degenerative joint 
disease, are manifested by subjective complaints of pain and 
difficulty lifting heavy items.  Range of motion of the left 
elbow is from 15 to 140 degrees with X-ray evidence of advanced 
degenerative changes.  There is no evidence of any ankylosis of 
the left elbow.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a right 
hip disability as secondary to the service-connected right ankle 
disability is not well grounded.  38 U.S.C.A.§ 5107(a) (West 
1991).

2.  The schedular criteria for an evaluation in excess of 20 
percent for the service-connected right ankle disorder have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
3.321, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5270 
and 5272 (1998).

3.  The schedular criteria for an evaluation in excess of 30 
percent for residuals of a shell fragment wound of the left 
(minor) elbow, Muscle Group VI, with degenerative joint disease, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321, 4.10, 4.40, 4.45, 4.59, 4.71a, 4.73, 
Diagnostic Codes 5003 and 5306 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Secondary Service Connection 

A.  Applicable laws and Regulations

The threshold question is whether the veteran's claim of 
entitlement to service connection for a right hip disorder as 
secondary to the service-connected right ankle disorder is well 
grounded under 38 U.S.C.A. § 5107(a).  A well-grounded claim is a 
plausible claim which is meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
There must be more than a mere allegation; the claim must be 
accompanied by evidence that justifies a belief by a fair and 
impartial individual that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  Moreover, where a 
determinative issue involves a medical diagnosis or a medical 
causation, competent medical evidence to the effect that the 
claim is plausible is required.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  In order for a claim based on direct service connection 
to be considered well grounded, there must be evidence both of a 
current disability and of an etiological relationship between 
that disability and service. Caluza v. Brown, 7 Vet. App. 498, 
506 (1995); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992). As with 
claims for direct service connection, claims for secondary 
service connection must be well grounded.  Jones v. Brown, 7 Vet. 
App. 134, 137- 38 (1994).

Service connection is granted for disabilities that result from a 
personal injury suffered or a disease contracted during service.  
38 U.S.C.A. §§ 1110, 1131(West 1991); 38 C.F.R. § 3.303 (1998).  
Service connection may be granted for arthritis if manifested to 
a compensable degree within the first post-service year.  38 
U.S.C.A.§§ 1101, 1112, 1113 (West 1991); 38 C.F.R §§ 3.307, 3.309 
(1998).  For secondary service connection to be granted, it must 
be shown that the disability for which the claim is made is 
proximately due to or the result of a service-connected disease 
or injury or that such disability has been chronically worsened 
by a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(1998); see Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) 
(holding that when aggravation of a non-service-connected 
disorder is proximately due to or is the result of a service-
connected disability, that extent of aggravation is service 
connected on a secondary basis).  

A claim for secondary service connection, like all claims, must 
be well-grounded. Reiber v. Brown, 7 Vet. App. 513 (1995).  
Generally, when a veteran contends that his or her service-
connected disability has caused a new disability, he or she must 
submit competent medical evidence of a causal relationship 
directly between the two disabilities to establish a well-
grounded claim.  Jones v. Brown, 7 Vet. App. 134 (1994).  

B.  Factual Background

The veteran contends, in essence, that his current right hip 
disability was caused by his service-connected right ankle 
disorder and, therefore, service connection is warranted on a 
secondary basis. 

While service medical records reflect that the veteran sustained 
a shell fragment wound to his right foot in April 1945, they are 
negative for any evidence of an injury or treatment of a right 
hip disorder.  On VA examination in July 1946 and July 1947, no 
right hip disability was noted or complained of.  Post-service VA 
medical records, dating to 1998, reflect that beginning in the 
1990's degenerative arthritis of the right hip has been 
documented.  The veteran has undergone a right total hip 
arthroplasty, performed in May 1994.  .  

In order for the veteran's claim of entitlement to service 
connection for a right hip disability as secondary to the 
service-connected right ankle disability to be well grounded, he 
must submit medical evidence indicating that he currently has a 
right hip disability and medical evidence indicating an 
etiological relationship between such disability and the service-
connected right ankle disability.  In this case, while the 
veteran has been found to have had degenerative arthritis of the 
right hip, the post-service medical evidence does not reflect 
that it was incurred within the first post-service; thus direct 
service connection is not warranted.  The evidence fails to show 
that his right hip disability was aggravated by, caused by or 
chronically worsened by the service-connected right ankle 
disability.  Indeed, during a September 1998 VA examination, the 
examiner concluded that there was no relationship between the 
right hip disorder to the service-connected right ankle 
pathology.  It was the opinion of the VA examiner that the most 
common reason for the veteran's symptomatic right hip disorder 
was degenerative arthritis.  The Board notes the veteran's 
contentions in support of his claim; but, as a lay person, he is 
not qualified to establish a medical diagnosis or show a medical 
etiology merely by his own assertions, as such matters require 
medical expertise.  Grottveit and Espiritu, supra.  The Board 
therefore concludes that without the requisite competent medical 
evidence attributing his right ankle disability to causation, 
aggravation or worsening of a right hip disability, the veteran's 
claim is not well grounded and is denied.  Allen, Caluza and 
Jones, supra.

As to the foregoing claim for service connection for a right hip 
disorder as secondary to the service-connected right ankle 
disorder, the Board recognizes that the RO denied the veteran's 
claim on the merits in an April 1999 Supplemental Statement of 
the Case, while the Board has concluded that the claim is not 
well-grounded.  However, the United States Court of Veterans 
Appeals has held that "when an RO does not specifically address 
the question whether a claim is well grounded but rather, as 
here, proceeds to adjudication on the merits, there is no 
prejudice to the veteran solely from the omission of the well-
grounded analysis." See Meyer v. Brown, 9 Vet. App. 425, 432 
(1996).  Furthermore, the Board views its discussion as 
sufficient to inform the veteran of the elements necessary to 
submit a well-grounded claim for service connection for the 
claimed disorder, and the reasons why his current claim is 
inadequate.  See Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1996).


II.  Increased Evaluation Claims
 
A.  General laws and Regulations

A person who submits a claim for benefits under a law 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and impartial 
individual that the claim is well-grounded.  See 38 U.S.C.A. § 
5107(a) (West 1991).  The United States Court of Appeals for 
Veterans Claims (Court) has held that a mere allegation that a 
service-connected disability has become more severe is sufficient 
to establish a well-grounded claim for an increased rating.  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App 629, 632 (1992).  Accordingly, the Board 
finds that the veteran's claims for increased evaluations with 
respect to his right ankle and left elbow are "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).

Once a claimant has presented a well-grounded claim, the VA has a 
duty to assist the claimant in developing facts which are 
pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 1991).  
The Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issues on appeal has been obtained.  The 
evidence includes the veteran's service medical records, records 
of treatment following service and several VA examinations.  The 
Board does not know of any additional relevant evidence which is 
available.  Therefore, no further assistance to the veteran with 
the development of evidence is required.

Disability evaluations are determined by comparing the veteran's 
present symptomatology with the criteria set forth in the VA's 
Schedule for Ratings Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ Part 4 (1998).  Where entitlement to service connection has 
been established and an increase in disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Pertinent regulations do not require that all cases show 
all findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating with 
impairment of function will be expected in all cases.  38 C.F.R. 
§ 4.21 (1998). Therefore, the Board will consider the potential 
application of the various other provisions of the regulations 
governing VA benefits, whether or not they were raised by the 
appellant, as well as the entire history of the appellant's 
disability in reaching its decision, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The Board notes that in evaluating disabilities of the 
musculoskeletal system it is necessary to consider, along with 
the schedular criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 
202, 206-7 (1995).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in different 
planes. Inquiry will be directed to less or more movement than 
normal (due to a variety of reasons, to include ankylosis), 
weakened movement, excess fatigability, incoordination, impaired 
ability to execute skilled movements smoothly, pain on movement, 
swelling, or deformity or atrophy of disuse. 38 C.F.R. § 4.45 
(1998).

When, after consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, such 
doubt will be resolved in favor of the claimant. "Reasonable 
doubt" means a doubt that exists because of an approximate 
balance of positive and negative evidence, which does not 
satisfactorily prove or disprove the claim.  It is a substantial 
doubt and one within the range of probability as distinguished 
from pure speculation or remote possibility. 38 U.S.C.A. § 
5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 (1998).

B.  Factual Background

The veteran contends, in essence, that his service-connected 
right ankle and left elbow disabilities are more severely 
disabling than the current evaluations reflect as a result of 
such symptoms as pain and limitation of motion.  With regards to 
his left elbow disorder, the veteran maintains that he has 
difficulty lifting heavy items.

Service medical records reflect that in April 1945, the veteran 
sustained multiple shell fragment wounds of the right foot and 
left arm, which were debrided and a long leg walking plaster boot 
was applied.  In July 1945, the plaster was removed from the 
right lower extremity.  X-rays revealed evidence of a healing at 
the site of the fracture of the neck of the astragalus and of the 
navicular.  A walking boot was applied and the veteran was placed 
on a convalescent furlough.  In August 1945, the plaster was 
removed from the right lower extremity and X-rays revealed that 
the fracture of the astragalus and navicular to have been well-
healed.  The veteran was transferred to a convalescent center.  
The veteran then began weight bearing without external support.  
He reported that he did not experience any pain except when he 
would severely twist the ankle.  A November 1945 Medical Board 
examination report reflects that in April 1945, the veteran 
sustained a deformity of the right foot and right ankle secondary 
to a compound, comminuted fracture of the astragalus and tarsal 
scaphoid as a result of shell fragments, which was manifested by 
weakness and a mild limp. 

A July 1946 VA examination reflects that in April 1945, the 
veteran sustained a shell fragment wound to his right foot and 
left arm.  On examination, the veteran had a scar over the left 
elbow, which did not cause any limitation of motion.  There was 
also a scar on the medial and lateral sides of the right ankle.  
The veteran was noted to have had only 10 percent of flexion and 
extension of the right ankle with no eversion or inversion.  The 
right foot and ankle were noted to have been painful.  A 
neurological examination revealed normal response to reflexes 
with limited range of motion of the right foot.  The examiner 
indicated that the veteran's condition had not changed since he 
had been discharged in November 1945.  

VA medical records, dating from 1994 to 1998, pertinently reflect 
that the veteran had received treatment for other disorders, had 
osteoarthritis and had had various prescriptions refilled.  These 
outpatient reports do not reflect an increase in severity of 
either the service-connected right ankle or left elbow disorder.  
A June 1994 VA Bones examination report reflects that the veteran 
complained of having daily swelling of his right foot and ankle, 
which made it difficult for him to wear a shoe.  The veteran was 
unable to identify any particular precipitating factors for the 
swelling.  He complained of constant pain in his right foot and 
ankle which increased after he stood for 10 to 15 minutes or 
walked approximately 1/2 a block.  The veteran was unable to 
achieve full range of motion of the right ankle.  The veteran 
also reported having pain in his left elbow on repeated flexion 
and extension, which increased when he would raise his arm above 
his head.  The veteran stated he would sometimes have swelling of 
the left elbow, but that that was rare.  He denied having any 
stiffness of the left elbow and was unable to identify 
precipitation factors for joint swelling.

An examination of the right ankle in June 1994 revealed a scar, 
three centimeters in length, lateral to the anterior portion of 
the ankle.  Slightly distal to the aforementioned scar was a 
second scar, which was noted to have been two centimeters in 
length.  The scars were associated with a light soft tissue 
defect and both scars were tender to touch.  On the medial 
portion of the right ankle, was a non-tender scar, four 
centimeters in length, which was associated with a moderate soft 
tissue defect.  Examination of the left elbow revealed an eight 1/2 
inch centimeter scar on the posterolateral portion of the left 
elbow, which was associated with a moderate soft tissue defect 
but was found to have been non-tender.  The veteran was diagnosed 
as having status-post shrapnel injury to the right foot, right 
ankle and left elbow. 

During a June 1994 VA Orthopedic examination, there was no 
evidence of any right ankle swelling.  The veteran had 
dorsiflexion from 0 to 10 degrees and barely perceptible plantar 
flexion (i.e., no more than 1 to 2 degrees).  He denied having 
any pain with dorsiflexion or on plantar flexion.  The veteran 
was incapable of any inversion or eversion of the right foot.  An 
examination of the left elbow revealed no evidence of any left 
olecranon bursitis.  There was flexion of the left elbow to 120 
degrees and the veteran lacked the last 10 degrees of extension.  
He complained of pain on both extension and flexion of the left 
elbow.  The lateral and medial epicondyles of the left elbow were 
tender on palpation.  X-rays of the right foot and ankle revealed 
degenerative changes of the tarsal bones and mid-foot.  Metallic 
foreign bodies were found to have been overlying the proximal 
tarsal bones.  X-rays of the left elbow disclosed spurring at the 
margins of the joint and degenerative changes which were 
consistent with past trauma to the olecranon and medial 
epicondyle.  The veteran was diagnosed as having degenerative 
joint disease of the right ankle, right mid-foot and left elbow, 
post-traumatic changes of the left olecranon and medial 
epicondyle and left lateral and medial epicondylitis.  

A September 1998 VA examination report reflects that the 
veteran's in-service history with respect to his right ankle and 
left elbow was recorded.  The veteran reported that his right 
ankle was sore and stiff and that he used a cane in order to 
ambulate.  With regards to his left elbow, he complained of 
limitation of motion with soreness and difficulty lifting 
weights.  During the examination, the veteran was noted to have 
been overweight and to have used a cane in order to ambulate.  
When the veteran stood, he had good posture and satisfactory 
equilibrium.  An examination of the right ankle revealed that it 
was normally aligned with no evidence of any swelling or 
deformity.  There was a four-inch long transversely-oriented 
surgical scar on the lateral side of the ankle, which had mild 
adhesion but was found to have been non-tender.  The tendon and 
neurovascular structures were found to have been maintained.  The 
veteran also had a 2 and 1/2 inch scar on the medial side of the 
right ankle, which was noted to have been non-tender.  On range 
of motion of the right ankle, the veteran had dorsiflexion to 15 
degrees, plantar flexion to 20 degrees, inversion to 5 degrees, 
with pain, and eversion to 0 degrees.  The veteran's skin felt 
warm and moist with no evidence of callus.  An X-ray of the right 
ankle revealed a normal ankle mortise, no evidence of arthritis, 
degenerative arthritis of the tarsal joints and multiple metallic 
particles situated in the soft tissue.  

An examination of the left elbow in September 1998 revealed a 3-
inch long scar on the lateral side of the elbow, which was non-
tender and non-adhesive.  The veteran's neurovascular status was 
noted to have been intact.  There was flexion of the left elbow 
from 15-140 degrees, pronation to 80 degrees and supination to 70 
degrees.  The veteran had good grip strength.  An X-ray of the 
left elbow revealed advance degenerative changes.  

The September 1998 examination report reflects that the veteran 
was diagnosed as having a status-post shrapnel injury of the 
right ankle without any arthritis in the ankle joint but with 
well-advanced tarsal arthritis.  Multiple shrapnel fragments in 
the soft tissues.  With respect to his left elbow, he was 
diagnosed as having a status-post injury of the left elbow with 
advanced degenerative arthritis and some limitation of motion.  
It was the opinion of the VA examiner that the veteran had 
limitation of motion of the right foot with pain and minor 
limitation of the right ankle.  The examiner indicated that the 
ankle was not affected by the shrapnel injury except for some 
soft tissue injury, but that there was considerable degenerative 
arthritis of the tarsal joints.  With regards to the left elbow, 
the examiner indicated that there was limitation of motion with 
arthritic changes.  It was noted that repeated use of the 
veteran's right ankle and left elbow could make functional loss 
of motion more symptomatic and it would weaken the muscles on 
prolonged use.  

C.  Analysis

1.  Right ankle disability

The RO has assigned a 20 percent disability evaluation to the 
service-connected right ankle disability pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5272 (1998).  Under that code, a maximum 
20 percent disability evaluation will be assigned where there is 
evidence of ankylosis of the subastragalar or tarsal joint in a 
poor weight-bearing position.

As recent X-rays of the right ankle, performed in September 1998, 
reflect that the veteran has degenerative arthritis of the right 
ankle, 38 C.F.R. § 4.71a, Diagnostic Code 5003 (1998) is for 
application.  Under that code, degenerative arthritis established 
by X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic code for the specific 
joint involved; in this case, Diagnostic Code 5271.  In 
accordance with 38 C.F.R. § 4.7a, Diagnostic Code 5271, a maximum 
schedular evaluation of 20 percent will be assigned where there 
is marked limitation of the motion of the ankle.  The Board also 
notes that assignment of an additional rating for limitation of 
motion produced by the veteran's degenerative arthritis of the 
right ankle would have constituted evaluation of the same 
manifestation under different diagnoses, which is prohibited.  38 
C.F.R. § 4.14.  See also Esteban v. Brown, 6 Vet. App. 259, 261-
62 (1994) (permitting rating under separate diagnostic codes only 
where "none of the symptomatology . . . is duplicative . . . or 
overlapping.").  

Ratings in excess of 20 percent for a disability of the ankle are 
warranted for ankylosis of the ankle, in plantar flexion, between 
30 and 40 degrees, or in dorsiflexion between 0 and 10 degrees 
(30 percent) and for ankylosis of the ankle, in plantar flexion 
at more than 40 degrees, or in dorsiflexion at more than 10 
degrees, or with abduction, adduction, inversion or an eversion 
deformity (40 percent).  38 C.F.R. § 4.71a, Part 4, Diagnostic 
Code 5270 (1998).

The current 20 percent rating for the service-connected right 
ankle disability is the maximum assignable for ankylosis of the 
subastrgalar or tarsal joint.  A higher rating would require 
ankylosis of the ankle in plantar flexion, between 30 and 40 
degrees, or in dorsiflexion, between 0 and 10 degrees (the 
criteria for a 30 percent evaluation pursuant to Diagnostic Code 
5270).  However, that has not been demonstrated in this case.  
The VA medical reports constitute a preponderance of evidence 
establishing that there is right ankle motion which 
contraindicates ankylosis.  Therefore, an evaluation in excess of 
20 percent for the service-connected right ankle disorder is 
denied.  38 C.F.R. § 4.71a, Diagnostic Codes 5270 and 5272 
(1998).

The Board has also considered whether an increased evaluation 
could be assigned on the basis of functional loss due to 
subjective complaints of pain, weakness, excess fatigability, or 
incoordination.  See DeLuca v. Brown, 8 Vet. App. 202, 204-205 
(1995); 38 C.F.R. §§ 4.40, 4.45 (1998).  While the Board observes 
that the VA examiner in September 1998 indicated that repeated 
use of the right ankle would make the functional loss of motion 
of the ankle more symptomatic and would more than likely weaken 
the muscles on prolonged use, the veteran was, however, only 
found to have had minor limitation of motion of the right ankle 
with no evidence of any deformity or swelling.  Indeed, the 
examiner further noted that the ankle was not affected by the in-
service shrapnel injury with the exception of the soft tissue 
injury. Hence, the Board does not find that the 20 percent 
evaluation inadequately reflects any resultant functional loss.  
See 38 C.F.R. §§ 4.40, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 
205-7 (1996). Overall, the Board finds that the preponderance of 
the evidence is against the veteran's claim for an evaluation in 
excess of 20 percent for the service-connected right ankle 
disorder.

In addition, a separate compensable rating for the scars of the 
right ankle is not warranted because there is no showing that 
they are tender and painful on objective demonstration, poorly 
nourished resulting in repeated ulceration, or result in any 
limitation of function of the right ankle.  38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804, 7805 (1998).  See Esteban v. Brown, 
6 Vet. App. 259, 262 (1994).  After careful consideration of the 
evidence of record, the Board concludes that the preponderance of 
the evidence is against the claim for an evaluation in excess of 
20 percent for the service-connected right ankle disability at 
issue.

While the Board notes that the veteran is at the maximum 
schedular evaluation for his service-connected right ankle 
disorder pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5272, he 
may be entitled to an extraschedular consideration pursuant to 
38 C.F.R. § 3.321 (b), 4.10 (1998).  Pursuant to 38 C.F.R. § 
3.321(b)(1), when the disability picture is so exceptional or 
unusual that the normal provisions of the rating schedule would 
not adequately compensate the veteran for his service-connected 
disabilities, an extraschedular evaluation will be assigned.  
While the veteran contends that his service-connected right ankle 
disability has interfered with his ability to work, he has not 
been hospitalized for his right ankle disability and he has not 
offered any objective evidence of time away from work based on 
the need to seek medical treatment nor has he produced any 
documentation of time lost from work due to the service-connected 
right ankle disability. Therefore, the Board determines that the 
criteria for assignment of an extra-schedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 237, 239 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995); 38 C.F.R. § 3.321(b) (1998). 

2.  Left elbow

In a September 1946 rating decision, the RO granted service 
connection for residuals of a shell fragment wound of the left 
(minor) elbow, Muscle Group VI, and a 30 percent disability 
evaluation was assigned.  Pursuant to VA examinations, conducted 
in June 1994, which revealed that the veteran had degenerative 
joint disease of the left elbow, the RO, in a January 1995 rating 
decision, continued the 30 percent disability evaluation for the 
service-connected residuals of a shell fragment wound of the left 
(minor) elbow, Muscle Group VI, with degenerative joint disease 
pursuant to 38 C.F.R. § 4.71 and 4.73, Diagnostic Codes 5003 and 
5306 (1998).  The Board would also observe that the veteran's 30 
percent disability rating is also protected under 38 C.F.R. § 
3.951 (1998), as it has been in effect for over 20 years.

During the pendency of the veteran's appeal, the regulations for 
rating muscle disabilities were revised, and the new regulations 
became effective on July 3, 1997.  See 62 Fed. Reg. 30,235 
(1997).  Where pertinent laws or regulations change while a case 
is pending, the version most favorable to the claimant applies, 
absent congressional intent to the contrary.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  The Board has 
considered both the former and the new criteria in evaluation the 
service-connected residuals of a shell fragment wound of the left 
(minor) elbow, Muscle Group VI, with degenerative joint disease, 
and finds no substantive difference in the old and new criteria 
which would pertain to the veteran's disability.  The analysis 
that follows would hold under both the new and old regulations.  
The sections of 38 C.F.R. § 4.56 and 4.118 cited below correspond 
to the language and organizational structure of the new 
regulations.  

Under 38 C.F.R. § 4.56 (c), for VA rating purposes, the cardinal 
signs and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, impairment 
of coordination and uncertainty of movement.

Under 38 C.F.R. § 4.56(d), disabilities resulting from muscle 
injuries shall be classified as slight, moderate, moderately 
severe or severe.  Slight disability of muscles is characterized 
by simple wound of muscle without debridement or infection. 
Slight disability of muscle is reflected by history and complaint 
such as service department records of a superficial wound with 
brief treatment and return to duty. Healing of slight muscle 
injuries is followed by good functional results. Slight 
disability of muscles includes none of the cardinal signs or 
symptoms of muscle disability as defined in 38 C.F.R. 4.56 (c).  
Objective findings characteristic of slight muscle disability 
include minimal scarring, no evidence of fascial defect, atrophy, 
or impaired tonus, no impairment of function, and no metallic 
fragments retained in muscle tissue. 38 C.F.R. § 4.56 (d)(1).

Moderate disability of muscles is characterized by a through and 
through or deep penetrating wound of short track from a single 
bullet, small shell or shrapnel fragment, without the explosive 
effect of a high velocity missile, residuals of debridement, or 
prolonged infection.  History and complaint characteristic of 
moderate disability of muscle includes service department records 
or other evidence of in-service treatment for the wound.  For a 
finding of moderate disability of muscle, there should be record 
of consistent complaint of one or more of the cardinal signs and 
symptoms of muscle disability as defined in 38 C.F.R. § 4.56 (c), 
particularly lowered threshold of fatigue after average use, 
affecting the particular functions controlled by the injured 
muscles.  Objective findings characteristic of moderate muscle 
disability include small or linear entrance and (if present) exit 
scars, indicating a short track of the missile through muscle 
tissue. For moderate muscle injury, there should be some loss of 
deep fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared to 
the sound side.  38 C.F.R. § 4.56(d)(2).

Moderately severe disability of muscles is characterized by a 
through and through or deep penetrating wound by a small high 
velocity missile or large low-velocity missile, with debridement, 
prolonged infection, or sloughing of soft parts, and 
intermuscular scarring.  History and complaint characteristic of 
moderately severe muscle injury includes service department 
records or other evidence showing hospitalization for a prolonged 
period for treatment of wound.  A showing of moderately severe 
muscle disability should include a record of consistent 
complaints of cardinal signs and symptoms of muscle disability as 
defined in 38 C.F.R. § 4.56(c) and, if present, evidence of 
inability to keep up with work requirements.  Objective findings 
characteristic of moderately severe muscle disability include 
entrance and (if present) exit scars indicating the track of the 
missile through one or more muscle groups.  Indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with the sound side are also 
indicative of moderately severe muscle disability.  Tests of 
strength and endurance compared with the sound side should 
demonstrate positive evidence of impairment.  38 C.F.R. § 
4.56(d)(3).

The veteran is right-handed.  According to 38 C.F.R. § 4.73, 
Diagnostic Code 5306, a 30 percent evaluation is warranted for a 
moderately severe injury to Muscle Group VI (extensor muscles of 
the elbow) of the dominant upper extremity or a severe injury to 
the non-dominant upper extremity.  A 40 percent evaluation is 
only warranted for a severe injury to the dominant upper 
extremity of Muscle Group VI.  38 C.F.R., Part 4, Code 5306 
(1996) and (1998).

The RO has also evaluated the veteran's residuals of a shell 
fragment wound of the left (minor) elbow, Muscle Group VI, with 
degenerative joint disease, as 30 percent disabling pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5003 (1998).  Under that code, 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the appropriate 
diagnostic code for the specific joint involved; in this case, 
38 C.F.R. § 4.71a, Diagnostic Codes 5205, 5206 and 5207 (1998).  
Pursuant to Diagnostic Code 5205, a 40 percent evaluation is 
warranted for intermediate ankylosis of the elbow of the minor 
upper extremity at an angle of more than 90 degrees, or between 
70 and 50 degrees.  In accordance with Diagnostic Code 5206, a 40 
percent disability evaluation will be assigned where there is 
limitation of flexion of the minor forearm to 45 degrees.  
Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5207, limitation 
of extension of the minor forearm to 110 degrees warrants a 40 
percent evaluation.  

After a contemporaneous review of the record, the Board finds 
that no more than a 30 percent disability rating for residuals of 
a shell fragment wound of the left (minor) elbow, Muscle Group 
VI, with degenerative joint disease, is warranted.  In reaching 
such conclusion, the Board would observe that the September 1998 
VA examination report shows no increase in disability.  During a 
physical examination of the left elbow in September 1998, it was 
revealed, in pertinent part, that there was some limitation of 
motion of the left elbow (flexion was 15-140 degrees, pronation 
to 80 degrees and supination to 70 degrees.)  The examiner also 
noted that the veteran was neurovascularly in intact and that he 
had good grip strength.  In addition, the veteran had a three-
inch long scar on the lateral side of the left elbow, which was 
noted to have been non-tender with no adhesions.  An X-ray of the 
left elbow revealed advanced degenerative changes.  Overall, the 
veteran's current symptomatology shows that he manifests no more 
than severe disability of the left (minor) elbow of Muscle Group 
VI.  In addition, there is no evidence of any intermediate 
ankylosis of the left (minor) elbow an angle to more than 90 
degrees, or between 70 and 50 degrees (the criteria for a 40 
percent evaluation for pursuant to Diagnostic Code 5205), 
limitation of flexion of the minor forearm limited to 45 degrees 
(the criteria for a 40 percent evaluation pursuant to Diagnostic 
Code 5206) or limitation of extension of the left minor forearm 
to 110 degrees (the criteria for a 40 percent evaluation pursuant 
to Diagnostic Code 5207).  Overall, the preponderance of the 
evidence is against an evaluation in excess of 30 percent for 
residuals of a shell fragment wound of the left (minor) forearm, 
Muscle Group VI, with degenerative joint disease.  

The Board has also considered whether an increased evaluation 
could be assigned on the basis of functional loss due to 
subjective complaints of pain, weakness, excess fatigability, or 
incoordination.  See DeLuca v. Brown, 8 Vet. App. 202, 204-205 
(1995); 38 C.F.R. §§ 4.40, 4.45 (1998).  In this regard, the 
Board has considered the veteran's complaints of pain and 
difficulty lifting heavy items with respect to his left elbow.  
In addition, while the VA examiner in September 1998 indicated 
that repeated use of the left elbow would weaken the muscles on 
prolonged use and would make functional loss of motion more 
symptomatic, the Board observes that during the aforementioned VA 
examination, the veteran had range of motion of the left elbow 
from 15 to 140 degrees, had good grip strength and was found to 
have been neurvascularly intact.  Hence, the Board does not find 
that the 30 percent evaluation inadequately reflects any 
resultant functional loss of the left (minor) elbow.  Overall, 
the Board finds that the preponderance of the evidence is against 
the veteran's claim for an evaluation in excess of 30 percent for 
the service-connected residuals of a shell fragment wound of the 
left (minor) elbow, Muscle Group VI, with degenerative joint 
disease.  

In addition, a separate compensable rating for the scar of the 
left elbow is not warranted because there is no showing that it 
is tender and painful on objective demonstration, poorly 
nourished resulting in repeated ulceration, or results in any 
limitation of function of the left elbow.  38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804, 7805 (1998).  See Esteban v. Brown, 
6 Vet. App. 259, 262 (1994).  After careful consideration of the 
evidence of record, the Board concludes that the preponderance of 
the evidence is against the claim for an evaluation in excess of 
30 percent for the service-connected residuals of shell fragment 
wound of the left (minor) elbow, Muscle Group VI, with 
degenerative joint disease.

The Board notes that the veteran may be entitled to an 
extraschedular consideration pursuant to 38 C.F.R. § 3.321 (b), 
4.10 (1998).  Pursuant to 38 C.F.R. § 3.321(b)(1), when the 
disability picture is so exceptional or unusual that the normal 
provisions of the rating schedule would not adequately compensate 
the veteran for his service-connected disabilities, an 
extraschedular evaluation will be assigned.  While the veteran 
contends that his service-connected left elbow disability has 
interfered with his ability to work, he has not been hospitalized 
for his left elbow disability and he has not offered any 
objective evidence of time away from work based on the need to 
seek medical treatment for his left elbow, nor has he produced 
any documentation of time lost from work as a result of the left 
elbow disability. Therefore, the Board determines that the 
criteria for assignment of an extra-schedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 237, 239 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995). 38 C.F.R. § 3.321(b) (1998). 



ORDER

Evidence of a well grounded claim not having been submitted, the 
claim of entitlement to service connection for a right hip 
disorder as secondary to the service-connected right ankle 
disorder is denied.

An evaluation in excess of 20 percent for a right ankle disorder 
is denied.

An evaluation in excess of 30 percent for residuals of shell 
fragment wound of the left (minor) elbow, Muscle Group VI, with 
degenerative joint disease, is denied. 

		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals



 

